— In an action to recover penalties for alleged violations of the Agriculture and Markets Law, the State of New York appeals (by permission) from so much of an order of the Supreme Court, Rockland County, dated June 27, 1977, as granted defendant’s motion to strike the fifth paragraph of the complaint, and the exhibits thereto, as "prejudicial matter unnecessarily included”. Order affirmed insofar as appealed from, with $50 costs and disbursements. It was not an improper exercise of discretion for Special Term to have granted defendant’s motion to strike that paragraph of plaintiffs complaint which contained evidentiary matter prejudicial to the defendant. Gulotta, J. P., Cohalan and Margett, JJ., concur.